*18OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of the State of New Jersey dated December 4, 2001, the respondent was suspended from the practice of law in New Jersey for a period of three years, retroactive to June 23, 1999, the date of his temporary suspension. The New Jersey Office of Attorney Ethics opted to hold in abeyance a final sanction against the respondent pending his sentencing in federal court. On June 7, 1999, the respondent entered a plea of guilty to mail fraud in the United States District Court, Eastern District of New York. He was sentenced on March 21, 2000, by the Honorable Raymond Dearie of the United States District Court, Eastern District of New York to a term of one year and one day in a federal halfway house in Newark, New Jersey.
The respondent’s plea in the Federal District Court was based upon a criminal information charging him with knowingly and intentionally devising a scheme to defraud Communication Corporation of America and to obtain money and property by means of false and fraudulent pretenses and representations.
The petitioner served the respondent with a notice pursuant to 22 NYCRR 691.3 apprising him of his right, within 20 days of service, to file a verified statement setting forth any of.the defenses to the imposition of discipline enumerated in 22 NYCRR 691.3 (c).
Although served on January 9, 2002, with the notice pursuant to 22 NYCRR 691.3, the respondent has neither asserted any of the enumerated defenses nor exercised his right to demand a hearing pursuant to 22 NYCRR 691.3 (d). An appeal by the respondent of the length of his New Jersey suspension was denied by the Disciplinary Review Board of the Supreme Court of the State of New Jersey.
Inasmuch as the respondent has neither raised any of the enumerated defenses to the imposition of reciprocal discipline nor requested a hearing pursuant to 22 NYCRR 691.3 (d), the petitioner’s motion to impose reciprocal discipline upon him in the State of New York is granted. The respondent is suspended from the practice of law in the State of New York for one year.
Prudenti, P.J., Ritter, Santucci, Altman and Goldstein, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
*19Ordered that pursuant to 22 NYCRR 691.3, Thomas Boccieri is suspended from the practice of law in the State of New York for one year, effective immediately; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Thomas Boccieri, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.